DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (2012/0174629) as applied to claim 25 above, and further in view of Brazhkin et al. (SU 662507, as provided by applicant).  Regarding claim 25, Leber rd passage) comprising a melting crucible (2) with a crucible wall and a solid feed (3) with an outlet that is inside the melting crucible, a gas inlet (5, 6, 7) located below the outlet of the solids feed, and a gas outlet (to the right of 3) arranged above the outlet of the solids feed (figure, p.2 4th passage and last passage), wherein the gas inlet (5/6) is arranged annularly in the form of a distributor ring arranged in the melting crucible (p.2 4th passage and last passage).  Brazhkin teaches the crucible is filled with the melt up to the perforation line of gas inlets (p.2 last passage). Brazhkin teaches employing and annular ring of gas inlets in the melting crucible right above the melt and below the outlet of the solids feed provides for a shielding gas that protects the crucible walls from interaction with hydrogen gas (p. 1 3rd passage from bottom, p. 2 2nd, 4th, and last passage). Accordingly, it would be obvious to one of ordinary skill in the art at the time of the invention to have provided a similar arrangement of the gas inlets in the apparatus of Leber, such as annular distributor ring of  gas inlets arranged in the .
Regarding claim 26, Leber discloses the resistance heater 13 employs resistive heating ([0044]).
Regarding claim 27, Leber teaches the crucible contains silicon dioxide granulate ([0044]).
Regarding claims 28-30, Brazhkin teaches the gas inlet 5 is arranged annularly, in the form of a distributor ring, in the melting crucible (drawing).
Regarding claims 31-33, Brazhkin teaches a gas outlet is provided in the crucible wall  at a top side of the melting crucible (top right feature in the drawing), which is located a distance from the wall less than a distance the solids feed. This would allow for better evacuation of the shielding gas traveling up the crucible wall. Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention to have provided for a similar arrangement for the gas outlet, so as allow an easy exit for the shielding gas traveling up the wall. 
Regarding claim 32, Leber teaches the gas outlet 21 is located at a top side of the melting crucible, figure 1.
Regarding claim 34, Brazhkin teaches the melting crucible is cylindrical, as noted by terms such as a dome top, coaxially, central partition (p. 1 2nd passage). Since the gas outlet is arrange on the crucible wall, it is deemed to be arranged annularly in the oven. 
Response to Arguments
Applicant’s arguments, filed November 30, 2021, with respect to the rejection(s) of claims under Leber have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brazhkin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741